IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF K.L.V.                : No. 166 WAL 2018
                                         :
                                         :
PETITION OF: C.R.                        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.